SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH October, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): We will have direct flights between Brasília and Belo Horizonte to Miami The flights are scheduled to start in December São Paulo, October 18 2010  We received authorization from the National Civil Aviation Agency (ANAC) to begin two new scheduled flights between Brasília and Belo Horizonte to Miami in the United States, from December 1 and December 2, respectively. There will be four flights a week from Brasília (Mondays, Wednesday, Fridays and Sundays) and three from the Confins airport (Tuesdays, Thursdays and Saturdays), operated with a Boeing 767-300 configureted in two classes of service (economy and business). The tickets are already available for sale. The high and increasing passengers demand has made us to restart the operation of international long haul flights in these two important business centers of the country. Furthermore, we are the only company to serve the market in Brasilia with direct flights to Miami", explains Paulo Castello Branco, Commercial and Planning Vice President of TAM, which recalls that the international load factor in September recorded the second largest of our history (84,2%). About TAM: (www.tam.com.br) We are members of the Star Alliance, and the leaders in the domestic market since 2003. We had by the end of September 2010, 42.4% of market share in domestic market and 84.5% market share in international market. We fly to 44 cities in Brazil. We reached 88 different destinations with the business agreements signed with regional airlines. The overseas operation comprise non-stop flights to 17 destinations in United States, Europe and South America: New York, Miami and Orlando (USA), Paris (France), London (England), Milan (Italy), Frankfurt (Germany), Madrid (Spain), Buenos Aires (Argentina), Cochabamba and Santa Cruz de la Sierra (Bolivia), Santiago (Chile), Assumption and Ciudad del Este (Paraguay), Montevideo (Uruguay), Caracas (Venezuela) and Lima (Peru). Moreover, we maintain the codeshare agreements allowing sharing the seats in the flights of the international airlines, thus passenger could fly to other 78 destinations in USA, South America and Europe. On the other hand, Star Alliance offers flights to 1,172 airports in 181 countries. TAM is the pioneer in the loyalty program of the airline in Brazil. As of January 1 st , 2010, TAM Fidelidade is managed by Multiplus Fidelidade, and currently has 7.2 million members and distributed 10.8 million air tickets by the mileage redemption. Investors Relationship: Phone.: (55) (11) 5582-9715 Fax: (55) (11) 5582-8149 invest@tam.com.br www.tam.com.br/ri Press Office: Press Relations www.tam.com.br www.taminforma.com.br MVL Comunicação Tel.: (55) (11) 3594- 0336 / 0302 / 0303 / 0304 / 0306 equipetam@mvl.com.br SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 18, 2010 TAM S.A. By: /
